Citation Nr: 0120993
Decision Date: 08/16/01	Archive Date: 12/03/01

DOCKET NO. 99-03 289               DATE AUG 16, 2001

On appeal from the Department of Veterans Affairs, Regional Office
in Roanoke, Virginia

THE ISSUES

1. Whether the assignment of an initial 10 percent rating for
service-connected low back pain is proper.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for cervical spine
disability.

3. Entitlement to service connection for thoracic spine disability.

REPRESENTATION

Appellant represented by: Virginia Department of Veterans Affairs

ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The appellant served on active duty from July 1983 to February 1984
and had service in the Army Reserve from June 1987 to March 1996,
which included a period of active, duty for training from August 22
to September 4, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1998 ratings, decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia,
that denied an application to reopen claims of entitlement to
service connection for disabilities of the cervical and thoracic
spine and that denied an evaluation in excess of 10 percent for low
back pain. The Board notes that the veteran has appealed the
initial rating assigned for the service-connected low back
disability following the grant of service connection for that
condition. In light of the distinction noted by the United States
Court of Appeals for Veterans Claims (Court) in Fenderson v. West,
12 Vet. App. 119, 126 (1999), the Board has recharacterized the
issue as one involving the propriety of the initial evaluation
assigned.

The claim for a:a increased rating for service-connected low back
disability will be addressed in the remand portion of this
decision.

FINDINGS OF FACT

1. Original claims of entitlement to service connection for
disabilities of the lumbar, thoracic and cervical spine were filed
in November 1994.

2. A rating decision dated in June 1995 denied service connection
for severe strains of the cervical, thoracic and lumbar spine, and
the appellant was property notified of this determination later the
same month.

2 -

3. Statements received from the veteran in August 1995 constitute
a notice of disagreement with the June 1995 rating decision denying
service connection for disabilities of the cervical and thoracic
spine.

4. A statement of the case addressing the issue of service
connection for cervical spine disability was furnished to the
appellant and her representative in February 1997, but a timely
substantive appeal was not thereafter received.

5. A rating decision dated in July 1998 denied service connection
for disabilities of the cervical and thoracic spine on the basis
that new and material evidence had not been received to reopen
these claims, and a timely appeal was perfected therefrom.

6. The appellant has continuously prosecuted her claim for service
connection for thoracic spine disability since November 1994, and
that claim remains open on appeal.

7. Evidence received since the June 1995 rating decision includes
evidence that is not wholly cumulative and is so significant that
it must be considered in order to fairly decide the merits of the
claim for service connection for cervical spine disability.

CONCLUSIONS OF LAW

1. New and material evidence to reopen the appellant's claim of
entitlement to service connection for cervical spine disability has
been submitted, and the claim is reopened. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156(a) (2000).

2. The appellant initiated a timely appeal of the RO's June 1995
denial of her claim for service connection for thoracic spine
disability, and that decision is not final. 38 U.S.C.A. 5108, 7105
(West 1991); 38 C.F.R. 3.104(a), 3.160, 20.200, 20.201, 20.302
(2000).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that in November 1994, the appellant submitted
original claims of entitlement to service connection for
disabilities of the lumbar, thoracic and cervical spine.

In June 1995, the RO denied service connection for cervical and
thoracic spine disabilities on the basis that they existed prior to
service and were not aggravated thereby. The appellant was properly
informed of this determination later the same month. Following the
receipt of service medical records not previously considered, a
rating decision dated in July 1995 granted service connection for
low back pain and assigned a 10 percent evaluation, effective from
the date of receipt of the original claim for service connection.

In August 1995, the appellant-submitted two statements, the first
of which was dated July 30, 1995. In this statement, she disagreed
with the 10 percent evaluation for service-connected low back
disability assigned in the rating decision of July 17, 1995, and
requested "an evaluation of my cervical condition which was claimed
but not evaluated." The second statement was received later in
August 1995 and stated as follows:

With reference to my Notice of Disagreement filed July 30, 1995, I
want to note the following error in the rating decision of July 17,
1995. My original claim was for an injury to the Lumbar, Thoracic
and Cervical Back. The rating agency has only adjudicated the
Lumbar condition. I am attaching a copy of Medical Evaluation Board
findings dated July 11, 1995 which show that I have CHRONIC
MYOFASCIAL BACK PAIN, LUMBAR AND THORACIC[,] with prognosis for
recovery poor. I am being scheduled for a Physical Evaluation Board
for discharge/retir[e]ment disposition.

4 -

Please accept this information in support of claim.

Under the liberal standards by which reviewing courts have
construed notices of disagreement, the Board construes the
statements received from the veteran in August 1995 as a notice of
disagreement with the June 1995 rating decision denying service
connection for disabilities of the cervical and thoracic spine. See
Collaro v. West, 136 F.3d 1304, 1308-10 (Fed. Cir. 1998); Gallegos
v. Gober, 14 Vet. App. 50, 58 (2000).

Once a notice of disagreement with the June 1995 rating decision
was received, the appellant was entitled to a statement of the
case, and the period in which to perfect her appeal did not
commence to run. See Tablazon v. Brown, 8 Vet. App. 359, 361
(1995). Thus, the fact that a rating decision dated in September
1996 denied service connection for a cervical spine disability on
the merits did not terminate the appellant's pending appeal. The
record shows, however, that a statement of the case issued to the
appellant and her representative in February 1997 addressed the
issue of entitlement to service connection for cervical spine
disability as a new claim without regard to the claimed finality of
the June 1995 rating decision. The statement of the case did not
provide the law and regulations regarding new and material
evidence. No mention was made of the rating decision of June 1995
that denied service connection for severe strain of the cervical
spine. The record shows, however, that the appellant did not submit
a timely substantive appeal from the rating decision of June 9,
1995 (or from the rating decision of September 24, 1996). In the
absence of a timely appeal, the June 1995 rating decision became
final. 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a), 20.200, 20.302,
20.1103. See Valasco v. West, 12 Vet. App. 172 (1999) (a June 1979
rating decision became final when a substantive appeal of that
decision was not filed following issuance of a statement of the
case in August 1979 in response to a notice of disagreement filed
earlier in August). However, a claim will be reopened if new and
material evidence has been submitted since the last final
disallowance of the claim on any basis. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a), 20.1105 (2000); Manio v Derwinski, 1 Vet. App. 140, 145
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

5 -

What constitutes new and material evidence to reopen a previously
and finally denied claim is defined in 38 C.F.R. 3.156(a) as
evidence not previously submitted to agency decision-makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim.

Through her representative, the appellant sought to reopen the
claim for service connection for cervical spine disability in
February 1998, and it was from the denial of that application to
reopen that the current appeal originates. Evidence has been
received in support of her application.

The Board must address the issue of new and material evidence in
the first instance because it determines the Board's jurisdiction
to reach the underlying claim and to adjudicate the claim de novo.
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8
Vet. App. 1 (1995). Once the Board finds that no such evidence has
been offered, that is where the analysis must end, and what the RO
may have determined in this regard is irrelevant. Barnett, 83 F.3d
at 1383. Further analysis, beyond the evaluation of whether the
evidence submitted in the effort to reopen is new and material, is
neither required nor permitted. Id. at 1384. Any finding entered
when new and material evidence has not been submitted "is a legal
nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying in
identical analysis to claims previously and finally denied, whether
by the Board or the RO).

The evidence of record at the time of the June 1995 rating decision
consisted of the service medical records, which indicated that the
appellant, prior to her period of active duty for training from
August 22 to September 4, 1993, was involved in two motor vehicle
accidents that resulted in severe strain of all three segments of
the spine. Musculoskeletal strain of the neck and back was noted on
a quadrennial examination for the Reserves on May 16, 1993. It was
reported that her back was "sore some" following an April car
accident. She was given a profile at that time until August 31,
1993, which precluded running, marching and stooping. The appellant
was given a second profile in June 1993 that indicated that she had
severe

- 6 -

back strain secondary to a motor vehicle accident and that
precluded physical activity until July 26, 1993.

The record indicates that the appellant was seen at a troop medical
clinic on August 26, 1993, for complaints of back pain on movement.
It was noted that she had a profile for severe back strain dated in
June 1993. It was reported that she had an "EPTS Back Injury" and
that she had reinjured her back while jumping in and out of
military vehicles while washing them. Severe back strain was
assessed. She was felt to be unfit for duty and referred home for
further evaluation, as recommended by service medical authorities.
The Statement of Medical Examination and Duty Status (DA Form
2173), dated in September 1993, states that the appellant
experienced a reoccurrence of severe back pain while washing
military vehicles.

Beginning in 1994, the service medical records also reflect
findings involving the upper and lower back consistent with
myofascial pain syndrome, although magnification of symptoms was
also thought to be present. When seen at the Physical Medicine &
Rehabilitation Service of Walter Reed Army Medical Center in April
1994, the assessment was myofascial low back pain/cervical
spine/thoracic spine pain. In August 1994, she was given a profile
due to chronic musculoskeletal pain. By the time she was seen on an
emergent basis in January 1995, she was complaining of diffuse back
pain that had recently worsened. When the appellant was seen at the
Troop Medical Clinic of Kenner Army Hospital, Fort Lee, Virginia,
in February 1995, she complained of chronic back pain of a year's
duration. In April 1995, she was given another profile due to back
and neck pain. She was eventually discharged from the Reserve
component in March 1996, with disability severance pay.

Evidence added to the record since the June 1995 rating decision
includes duplicate copies of the appellant's service medical
records. Also received, however, was evidence that seemed to show
a progression of her cervical spine disability. Although the VA
examiner in September 1995 felt that her symptoms were compatible
with fibromyalgia of unclear etiology, which was thought,
potentially, to be a rheumatologic-type problem, magnetic resonance
imaging (MRI) studies of the cervical spine in December 1996
disclosed central bulging discs with mild to

- 7 -

moderate spinal stenosis and cord compression at the C3-C4 and C4-
C5 levels. There was also bulging of the disc slightly more to the
right with mild spinal stenosis and nerve root compression on the
right at the C5-C6 level. In addition, VA treatment records for the
period from December 1995 to December 1997 show that the appellant
was being followed at the Chronic Pain Management Center of the
Hunter Holmes McGuire VA Medical Center, Richmond, Virginia, for
cervical disc disease with spinal stenosis and cervical
radiculopathy.

The record thus shows burgeoning cervical spine pathology since the
initial rating decision of June 1995, a fact that is relevant to a
determination of whether the cervical spine disorder was aggravated
not only during the period of active duty for training from August
22 to September 4, 1993, but whether the condition was aggravated
during any later period of active service. Even if, as the RO seems
to have found, that the service medical records did not disclose
any neck trauma, there is for consideration whether there was
abnormal progression of the disorder during any period of active
service.

The Board finds that the evidence added to the record since the
June 1995 rating decision is not wholly cumulative. The Board
further finds that under the unique circumstances of this case, the
additional evidence provides a more complete picture of the
circumstances surrounding the origin of the veteran's current
cervical spine disability. See Hodge v. West, 155 F.3d 1356, 1363
(Fed. Cir. 1998). As such, the new evidence is sufficiently
significant to the issue in this case that it must be considered in
order to fairly decide the merits of this claim. 38 C.F.R.
3.156(a). The additional evidence is therefore new and material,
and the claim must be reopened.

As indicated above, the rating decision of July 1998 denied the
claim for service connection for thoracic spine disability on the
basis that new and material evidence had not been received to
reopen the claim previously denied in June 1995. Because the Board
has found that a timely notice of disagreement was filed with the
June 1995 rating decision denying the claim, the original claim for
service connection remains open on appeal, as there is no
requirement that a claimant submit new and material evidence with
respect to an original claim. See 38 U.S.C.A,. 5108 (new

8 -

and material evidence required to reopen claim that has been
disallowed); Tablazon v. Brown, 8 Vet. App. at 361. Thus, the
statement of the case and supplemental statements of the case
issued with respect to the claim are insufficient since they
address the claim only on a new and material evidence basis. The
record shows that the appellant has continuously prosecuted her
claim for service connection for thoracic spine disability since
the original claim was filed in November 1994. Insofar as the June
1995 rating decision is not final, the appeal must be granted to
that extent.

ORDER

New and material evidence having been submitted, the application to
reopen a claim of entitlement to service connection for cervical
spine disability is granted.

The rating decision of June 9, 1995, denying service connection for
severe strain of the thoracic spine is not final; to that extent,
the appeal is granted.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096. This law redefines the obligations of VA with
respect to the duty to assist and includes an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminates the
concept of a well- grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), opinion withdrawn and appeal
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. This change in
the law is applicable to all claims filed on or after the date of
enactment of the Veterans Claims Assistance Ac@t of 2000, or filed
before the date of enactment and not yet final as of that date.
Veterans Claims

- 9 -

Assistance Act of 2000, Pub. L. No. 106-475, 7(a), 114 Stat. 2096,
2099. See VAOPGCPREC 11-00 (all of the Act's provisions apply to
claims filed before the effective date of the Act but not final as
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

As the Board has found that new and material evidence has been
submitted to reopen the previously denied claim for service
connection for cervical spine disability, and as the June 1995
rating decision denying service connection for thoracic spine
disability is not final, the Board is of the opinion that further
development must be undertaken, especially to ensure compliance
with the notice and duty to assist provisions contained in the new
law. In addition, because the RO has not yet considered whether any
additional notification or development action is required under the
Act, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg.
49,747 (1992).

The record indicates that the appellant was involved in a motor
vehicle accident on April 2, 1993, and was treated by V. E. Sutton,
IV, M.D., of Richmond, Virginia. The record contains two brief
entries from Dr. Sutton. One, dated April 5, 1993, indicates that
the appellant was unable to work or participate in Reserve duties
due to cervical, thoracic and lumbar strains. The second, dated May
14, 1993, states that the appellant has "severe strains of her back
due to two accidents (auto) and should not have any physical
activities this summer." She was felt to be totally incapacitated
from April 5 to July 26, 1993. Any other records pertaining to Dr.
Sutton's treatment of the appellant are not on file.

In April 1996, the RO requested that the appellant complete a
release so that the records could be obtained, but the appellant
appears to have declined to do so on the asserted basis that "Dr.
Sutton's treatment of the [motor vehicle accident] is not germane
to the issues of [the] claim." The appellant is not competent to
render such an opinion. Although a lay witness is competent under
the law to describe symptoms she has seen or experienced, she is
not competent to render a diagnosis, or to offer a medical opinion
attributing a disability to service, as this requires medical
expertise. See, e.g., Hasty v. West, 13 Vet. App. 230, 233 (1999);
Grottveit

- 10 -

v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 494-95 (1992). The RO should make another attempt to
secure Dr. Sutton's records, noting in the record any refusal by
the appellant to sign a release, and apprising the appellant of the
provisions of 38 C.F.R. 3.158 (2000) referable to abandoned claims.

The record indicates that on August 26, 1993, the appellant injured
her back while jumping in and out of military vehicles while
washing them. She was later treated for complaints of exacerbated
low back pain, but no evidence of additional trauma to the cervical
or thoracic spine was shown. The RO appears to have found that
disabilities of the cervical and thoracic spine preexisted service
and were not aggravated thereby.

In a statement dated in September 1998, the appellant's
representative indicated that the appellant had other periods of
active duty for training in addition to that from August 22 to
September 4, 1993. He reported that the appellant was on active
Reserve status with periods of active duty for training until her
separation with severance pay in March 1996. It is maintained that
the December 1996 MRI study - "well within one year of veteran's
termination of active duty Reserve status" - showed a progression
of pathology in the C3-C4 and C4-C5 levels far beyond that of
normal progression. It is contended that this abnormal progression
followed the aggravation of the preservice injury when the Army
Reserve violated the restrictions of a physical profile prohibiting
duty requiring physical work by requiring such work resulting in a
reinjury of her cervical spine. It is claimed that the appellant
developed neuropathic pain secondary to cervical degenerative disc
disease and myofascial pain of the cervical and lumbar back. It is
unclear from the record what the representative means with respect
to the phrase "active duty Reserve status." It is unclear whether
the appellant was on various periods of active duty for training or
active duty; the precise duration of these periods is also not
shown. This requires clarification.

A memorandum from the physical evaluation board at Fort Lee,
Virginia, dated in June 1994, indicates that the appellant was
examined at Walter Reed Army Medical Center on June 16, 1994, while
on inactive duty training status and was found to be

- 11 -

physically unfit for the performance of military duty during the
period from April 8 to July 25, 1994. Entitlement to incapacitation
pay and allowances was scheduled to end on July 26, 1994. Although
the June 16, 1994, report of an examination in the Physical
Medicine & Rehabilitation Service of Walter Reed is included in the
service medical records, the question arises as to any other
consideration of the appellant's case by the physical evaluation
board, given the fact that she continued to complain of her spinal
disabilities thereafter.

The record shows that the appellant served in the Reserves from
June 27, 1987, to March 6, 1996. In correspondence dated in
February 1996, the service department stated that the appellant was
authorized disability severance pay based on two years, 11 months,
7 days of active service. As her initial period of active service
was for a period of little more than 7 months, and as the only
period of active duty for training that has been verified was from
August 22 to September 4, 1993, a period of about two weeks, the
inference to be drawn is that the appellant had other periods of
active duty or active duty for training that have not been
verified. Furthermore, it does not seem that the report of the
physical evaluation board on which any disability severance pay was
based is of record. The report of a Medical Evaluation Board dated
July 11, 1995, and received August 14, 1995, is of record and
indicates that she was referred to the physical evaluation board
for disposition.

The Board further notes that service connection was established for
low back disability based on a worsening of a preexisting low back
disorder as reflected in service medical records dated from April
3 to May 25, 1995. However, it is unclear what her precise duty
status was during this period. (The Board is not suggesting that
the grant of service connection for low back disability was
improper, merely that it would be helpful to an equitable
resolution of the pending service connection claims to verify all
periods of active duty or active duty for training.) 

With respect to the claim for service connection for thoracic spine
disability, the recent medical evidence reflects a pertinent
diagnosis of chronic myofascial back pain of the lumbar and
thoracic spine, but the etiology of this condition is unclear. To
the extent that the RO has attributed any current thoracic spine
disability to the motor vehicle accidents in 1993, the question
arises whether there is ground for

- 12 -

finding that the thoracic spine disability was aggravated by any
period of active duty or active duty for training subsequent to the
period of active duty for training from August 22 to September 4,
1993 - the sole period of such duty that has been verified.

The appellant further contends that her service-connected lumbar
spine disability is more disabling than the current 10 percent
rating reflects. The appellant's representative contends that the
July 1998 rating decision is devoid of any indication of an
assessment of functional impairment due to pain. The representative
also cited the provisions of 38 C.F.R. 4.59 (2000). The
representative further argues that the March 1999 VA examination
reflects symptoms consistent with a 40 percent evaluation under 
Diagnostic Code 5293.

Although the appellant has been afforded VA examinations of her low
back during the course of this appeal, the Board finds them
insufficient for rating purposes. A review of the examination
reports indicates that neither examiner expressed an opinion as to
whether pain could significantly limit functional ability of the
lumbar spine during flare-ups or on repeated use. Findings in this
regard would be helpful in assessing the overall severity of the
veteran's lumbar spine disability. See 38 C.F.R. 4.40 and 4.45
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) (directing
that, in evaluating a musculoskeletal disability rated on the basis
of limitation of motion, VA should consider, in addition to the
applicable rating criteria, the extent of functional loss due to
pain, weakness, fatigability, and incoordination, to include with
repeated use or during flare-ups).

Prior to arranging for the veteran to undergo further VA
examination, the RO should obtain and associate with the claims
file all outstanding pertinent medical records, to specifically
include any from VA facilities or other governmental entities. The
Board emphasizes that records generated by VA facilities that may
have an impact on the adjudication of a claim are considered
constructively in the possession of VA adjudicators during the
consideration of a claim, regardless of whether those records are
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

13 -

Finally, in adjudicating the claim for a higher evaluation, the RO
must consider whether "staged ratings," (i.e., assignment of
different ratings for different periods of time based on the facts
found pursuant to the Fenderson decision, cited above, is
appropriate.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the National Personnel Records Center, or,
if necessary, the service department, including the veteran's unit,
and verify all periods of active duty, active duty for training,
and inactive duty training performed by the appellant during her
service in the Reserves from June 1987 to March 1996, especially
those periods occurring after September 4, 1993. A complete copy of
the appellant's service personnel records, including any DD-214s
that may be available, should be obtained and associated with
claims file.

2. The RO should also contact the service department, or any source
of records identified by the service department, and attempt to
obtain a copy of the proceedings of any physical evaluation board
(PEB), including all medical records supporting the findings of the
PEB, conducted in association with the appellant's separation from
the Reserve component in March 1996 with disability severance pay.
Any records obtained should be associated with the claims file.

3. The RO should undertake all necessary development to obtain and
associate with the record all outstanding pertinent medical records
from any VA medical facilities, as well as from any other sources
or facility(ies) identified by the appellant, including any
outstanding service medical records or Medical

- 14 -

Evaluation Board reports, and including any reports in the
possession of the Troop Medical Clinic, Fort Dix, New Jersey;
Kenner Army Community Hospital, Fort Lee, Virginia; and Walter Reed
Army Medical Center. In particular, and after obtaining any
necessary release, the RO should attempt to obtain and associate
with the claims file any outstanding medical records in the
possession of Dr. Sutton pertaining to his treatment of the
appellant for the residuals of injuries sustained in motor vehicle
accidents in 1993. If any requested records are unavailable, or the
search for any such records otherwise yields negative results, that
fact should be noted in the veteran's claims file, and she should
be so notified. The appellant is also free to submit any pertinent
medical or other records in her possession, and the RO should
afford her the opportunity to do so before arranging for her to
undergo medical examination.

4. After all evidence received pursuant to the above- requested
development has been associated with the claimsfile, the RO should
arrange for the veteran to undergo an orthopedic examination to
determine the nature and etiology of any current disabilities of
the cervical and thoracic spine, and the current severity of her
service-connected lumbar spine disorder. (The RO should provide the
VA examiner with a statement of all of the appellant's specific
periods of active duty or active duty for training verified by the
service department.) All indicated studies should be performed, to
include X-rays and range of motion studies (the latter expressed in
degrees with normal ranges provided for comparison purposes), and
all manifestations of current disability should be described

- 15 -

in detail. The entire claims file, to include a complete copy of
this REMAND, must be made available to and be reviewed by the
physician designated to examine the veteran.

The examiner is requested to review the claims file in detail,
including all of the service medical records, and render an opinion
as to whether it is at least as likely as not (50 percent
probability) that the appellant acquired any disability of the
cervical or thoracic spine as a result of any period of active duty
or active duty for training, to include consideration of whether
any preexisting cervical or thoracic spine disability underwent a
permanent increase in severity during any such period of active
duty or active duty for training. If a permanent increase in
severity of any preexisting cervical or thoracic spine disability
is shown during any such period of duty, the examiner is request to
offer an opinion as to whether the increase was due to the natural
progress of the disorder.

With respect to the service-connected lumbar spine disorder, the
examiner should, to the extent possible, indicate the range of
motion of the lumbar spine performed without pain and the range of
motion accompanied by pain. The examiner should indicate to the
extent possible whether, during the examination, there is objective
evidence of pain on motion, weakness, excess fatigability, or
incoordination associated with the lumbar spine. In addition, the
examiner should indicate to the extent possible whether, and to
what extent, the appellant experiences functional loss due to pain,
functional loss during flare-ups, or functional loss with repeated
use of the lumbar spine. If possible, the

16 -

examiner should express such functional loss in terms of additional
degrees of limited motion.

Further, the examiner should identify and comment on any neurologic
symptoms associated with the lumbar spine that are found to be
present.

All examination findings, along with the complete rationale for
each opinion expressed and conclusion reached, should be set forth
in a typewritten report.

5. If the appellant fails to report for the scheduled examination,
the RO should obtain and associate with the record any notice or
notices of the examination sent to the appellant.

6. The RO should also review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, is completed to the
extent possible. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are satisfied to the extent possible.

7. After completion of the requested development and any other
indicated development, the RO should adjudicate the claims for
service connection for disabilities of the cervical and thoracic
spine on a de novo basis without regard to the finality of any
prior rating decision. The RO should also readjudicate the claim
for an evaluation in excess of 10 percent for

- 17 -

service-connected low back pain, to include consideration of a
staged rating, if appropriate.

8. If the benefits sought on appeal are not granted to the
appellant's satisfaction, she and her representative should be
provided with an appropriate supplemental statement of the case and
afforded the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further
consideration, if otherwise in order. By this REMAND, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the appellant until she is otherwise notified, but
she has the right to submit additional evidence and argument on the
matter that the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999). The appellant is
advised that the examination requested in this remand is deemed
necessary to evaluate her claims and that her failure, without good
cause, to report for the scheduled examination could result in the
denial of her claims. 38 C.F.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious Handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

18 - 




026973438   010827  1022206

DOCKET NO. 94-31 963        DATE AUG 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim denied due to forfeiture of Department of Veterans Affairs
(VA) benefits under 38 U.S.C.A. 6104(a).

REPRESENTATION

Appellant represented by: Jeffrey Wood, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

K. Hudson, Counsel 

INTRODUCTION

The appellant's verified military service status was as follows:
beleaguered from January 1942 to April 1942; prisoner of war (POW)
from April 1942 to September 1942; no casualty status from
September 1942 to April 1945; and regular Philippine Army Service
from April 1945 to March 1946. The service department further
certified that the appellant was honorably discharged with no
recognized guerrilla service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a regional office (RO) determination of April 1994,
which denied the appellant's request to reopen his claim for
disability compensation benefits, claimed as residuals of his POW
experiences, on the basis that an October 19715 forfeiture decision
determined that under 38 U.S.C.A. 6104(a) he had forfeited
entitlement to VA benefits, and that new and material evidence had
not been received.

In May 1996, the Board issued a decision denying the appeal. That
decision was appealed to the United States Court of Appeals for
Veterans Claims (Court). The parties filed a joint motion, citing
failure to consider the claim as a new claim, pursuant to Villeza
v. Brown, 9 Vet.App. 353, 357 (1996) and Tulingan v. Brown, 9 Vet.
App. 484, 487 (1996) (where an appellant has lost his status as a
benefits-eligible claimant, he must establish it anew by a
preponderance of the evidence), and inadequate reasons and bases,
pursuant to Macarubbo v. Gober, 10 Vet.App. 388 (1997). In March
1998 the Court granted the joint motion, and ordered that the Board
decision be vacated and the matter remanded for readjudication of
the claim as a new claim and to provide further reasons and bases.

2 -

The Board entered another decision in August 1998, which decided
the claim as a new claim, and determined that forfeiture was
proper. The appellant again appealed to the Court, and the parties
again filed a joint motion for remand, for consideration of the
appeal pursuant to a recent Court decision, Trilles v. West, 13
Vet. App. 314 (2000), which specifically held that a claimant who
has been determined to have forfeited eligibility for benefits
could have a final decision reopened with the submission of new and
material evidence. The case was remanded for consideration under
Trilles and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a letter dated March 7, 2001, the veteran's representative was
informed that the veteran's appeal was being certified to the
Board. He was also informed that he had a period of 90 days from
the date of the letter, or until the date of the Board decision,
whichever comes first, to submit additional evidence for
consideration in his appeal. See 38 C.F.R. 20.1304(a) (2000). The
representative submitted additional evidence which was received on
June 20, 2000, and July 18, 2001, well beyond the 90-day time
period. In the interest of expediency, the Board has reviewed this
evidence without requiring a motion showing good cause for the
delay. See 38 C.F.R. 20.1304(b) (2000).

FINDINGS OF FACT

1. By a forfeiture decision in October 1976, the VA Compensation
and Pension Service determined that the appellant had forfeited his
right to VA benefits because he had rendered material assistance to
an enemy of the United States and its allies, as an agent of the
Bureau of Constabulary during World War II.

2. The additional evidence submitted since the October 1976
decision does not bear directly and substantially on the specific
matter under consideration, is cumulative and redundant, or
patently incredible, and is not, by itself or in combination with
other evidence, so significant that it must be considered in order
to fairly decide the merits of the claim.

3 -

CONCLUSION OF LAW

The evidence received since the October 1976 decision relative to
the forfeiture of VA benefits under the provisions of 38 U.S.C.
3504 (now 38 U.S.C.A. 6104) is not new and material the October
1976 decision remains final, and is a legal bar to the benefit
sought. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The service department has verified the appellant's military
service as follows: beleaguered status from January 1942 to April
1942; POW from April 1942 to September 1942; no casualty status
from September 1942 to April 1945; and regular Philippine Army
Service from April 1945 to March 1946. The service department
further certified that the appellant was honorably discharged with
no recognized guerrilla service.

An Affidavit of Philippine Army Personnel was signed and sworn by
the appellant in December 1945. In that document, the appellant
attested that he was a farmer from the time he was released from
the POW camp in 1942 until he reported for duty with his military
unit in 1945, and that he was late reporting for duty with the
Philippine Army in 1945 because his wife had just delivered a baby
on March 29, 1945 and there was no one to take care of her. He
denied being employed by the Japanese military administration,
Japanese government, Japanese-controlled civil or puppet
government, or a firm dealing with the Japanese.

In an April 1972 claim supplement, the appellant stated he was in
the Philippine Army from May 1941 to February 1946 and that during
1943 and 1944 he was at home with his parents recovering from
malaria and dysentery that he incurred in a prisoner of war camp.
He stated that during that time he was too weak to join the

4 -

guerrillas. He denied belonging to any pro- Japanese organizations,
denied being a member of the Bureau of the Constabulary (BC),
denied taking an oath in support of the Japanese government, and
denied that any loyalty charges were brought against him.

According to a March 1973 request for a field examination, the
archived records of the BC maintained in the Manila RO revealed
that an individual with the appellant's name was a member of the
BC, and an affidavit from a former BC member identified an
individual with the appellant's name as one of his companions
during a patrol in which he participated. Therefore a field
investigation was initiated to determine if the appellant was that
named individual.

In a July 1974 deposition in conjunction with a VA field
investigation, the appellant stated that in November 1942 he was
recruited into the BC from a prisoner of war camp. The Japanese had
asked for former members of the Philippine Constabulary, and he
answered to that call. There were ten of them, and after they were
segregated, they were brought to Manila, and trained. He stated
that he was taken to Manila for six weeks of training, after which
he was assigned to a constabulary unit until December 1943. At that
time he "escaped" from the BC and went home, where he worker as a
farmer until he rejoined his military unit in April 1945. He stated
that he took an oath of allegiance to the Japanese government
before training in the BC. As a member of the BC it was his duty to
maintain peace and order and to perform other police duties. He was
issued a uniform with a BC insignia, a weapon, and ammunition. He
went on patrols with Japanese soldiers against guerrillas, during
which he carried his weapon. He had the rank of patrolman, was not
promoted while in the BC, and was not given any medals or
citations. His duties in the BC included looking for wanted
persons, apprehending wanted persons, and turning them over to his
officer for investigation. Guerrilla soldiers were considered to be
wanted persons, but he denied apprehending any guerrillas. He
"escaped" from the BC in December 1943. He stated that he did not
leave earlier because he was afraid that his parents would be
killed by the Japanese if he left. After leaving the BC he went
home to his parents and became a farmer. He did not join a
guerrilla unit because all of the guerrilla units were in the
mountains

5 -

and he did not contact them for fear of being killed because of his
membership in the BC. While in the BC he provided aid to the
guerrillas by providing them with a list of guerrillas being sought
by the Japanese.

In a July 1974 deposition, a former member of the BC stated that he
had served with the appellant in the New Philippine Scouts from
1947 to 1949. He indicated that he had gone through BC training and
was assigned to a BC unit, but escaped on the day he arrived and
did not meet the appellant at that time. Based upon this evidence,
in October 1976, a forfeiture decision was entered which found that
the evidence established beyond a reasonable doubt that the
appellant's sustained membership and service of 13 months in the
Japanese sponsored and controlled Bureau of Constabulary, a
component of the Imperial Japanese Military Forces, during the
enemy occupation of the Philippines, was of assistance to the
Imperial Japanese Government in violation of the provisions of 38
U.S.C.A. 3504(a) (currently at 38 U.S.C.A. 6104(a)).

Evidence received since that decision includes a claim filed in
November 1993, in which the appellant claimed that he had malaria,
dysentery, beriberi, avitaminosis, diarrhea, peptic ulcer disease,
rheumatism, arthritis and a heart condition, due to his experiences
as a POW of the Japanese government in 1942.

In November 1993, a February 1971 certification of POW status from
the Philippine Veterans Administration, a certification of service
in the Philippine Constabulary from May 1941 to January 1942, and
an October 1981 list of medals and awards were received.

The appellant testified at a hearing at the RO in January 1995. He
stated that he was promised needed medical care and release from
the POW camp if he joined the BC. He was hospitalized for two weeks
before being trained for the BC for approximately two months, at
which time he was assigned to a province unit. He stated that while
he served in the BC he performed police duties and reported to
Filipino civilians, not the Japanese military. He had the rank of
private, first class. While serving in the BC he occasionally
passed information about Japanese

- 6 -

operations to the guerrillas. He stated that he went absent without
leave to leave the BC in November 1943 and went into hiding. He
reported for active duty in April 1945 and served until March 1946.

The appellant has also submitted multiple letters in support of his
claim. His principal arguments have been that his subsequent
meritorious service on behalf of the United States from April 1945
to March 1946 "cured and extinguished" the impact of his BC
service; that his service from April 1945 to March 1946 was a
separate period of service, and, therefore, not covered by the
forfeiture; and that he was "forced by exigency" to serve in the BC
to save his life. Concerning the latter argument, he contends that
he was suffering from dysentery and malaria while a POW, and was
promised medical treatment if he joined the BC. He felt he would
die without the medical treatment, and so joined the BC in order to
obtain his release from a prisoner of war camp and to receive
needed medical treatment.

Received in June 2001 was a "Certificate of Military Service"
indicating that the appellant was a member of the Philippine Scouts
from August 1946 to May 1949. In July 2001, a statement was
received from the veteran, identifying his unit, commanding
officer, and first sergeant, while in the Philippine Scouts, and
explaining the reason his name was different for the two periods of
service. This service has not been verified directly by the service
department.

II. Analysis

A. Duty to Assist

The appellant has provided testimony at a personal hearing, and he
has been apprised of the requirements to substantiate his claim. He
has not identified additional relevant evidence that has not
already been sought and/or associated with the claims file.
Accordingly, the notice and duty to assist provisions of the law
have been satisfied. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000).

7 - 

B. New and Material Evidence

The appellant originally applied for VA compensation benefits in
September 1971, claiming "POW Compensation" for dietary
deficiencies, forced labor and inhumane treatment. In October 1976,
a forfeiture decision was entered, which found that the appellant
had rendered assistance to an enemy of the United States, and,
therefore, had forfeited his rights to VA benefits. That decision
is final.

Any person shown by evidence satisfactory to the Secretary to be
guilty of mutiny, treason, sabotage, or rendering assistance to an
enemy of the United States or of its allies, shall forfeit all
accrued and future gratuitous benefits under laws administered by
the VA. 38 U.S.C.A. 6104(a) (West 1991). The United States Court of
Appeals for Veterans Claims (Court) has held that a declaration of
forfeiture may be revoked upon the presentment of new and material
evidence or revised based on a finding of clear and unmistakable
error in the original forfeiture decision. Trilles v. West, 13 Vet.
App. 314, 322 (2000). In so holding, the Court at least facially
relaxed the standard of review for revocation of forfeiture claims,
although the authors of the majority opinion characterized the
standard otherwise, observing "that a new and material evidence
standard is not necessarily a light burden to meet; indeed, it is
difficult to perceive of any evidence that would bear directly and
substantially upon the specific matter" (38 C.F.R. 3.156(a) (1999))
other than evidence exculpatory of the claimant's misdeeds or
evidence showing VA fraud in the original decision." Trilles, at
332.

If new and material evidence is presented or secured with respect
to a claim that has been disallowed, VA must reopen the claim and
review its former disposition. 38 U.S.C.A. 5108. See Hodge v. West,
155 F.3d 13561, 1362 (Fed. Cir. 1998) (overruling the test set
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated
that "new" evidence was "material" if it raised a reasonable
possibility that, when viewed in the context of all the evidence,
the outcome of the claim would change).

8 -

"New and material evidence" means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a). This definition "emphasizes the importance of the
complete record for evaluation of the veteran's claim." Hodge, 155
F.3d at 1363. In determining whether evidence is new and material,"
the credibility of the new evidence must be presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7
Vet. App. 216, 220 (1994) ("Justus does not require the Secretary
to consider the patently incredible to be credible").

The appellant's own statements are not new and material evidence to
support revoking the previous forfeiture which has been declared
against the appellant. Such statements, to the extent that they are
not directly contradicted by the prior record, are redundant or
cumulative of the statements previously of record. His assertions
concerning coercion into BC service are directly contradicted by
the evidence previously of record, in particular, his own sworn
deposition in July 1974. At that time, he testified that at the POW
camp, the Japanese had asked for volunteers from among former
members of the Philippine Constabulary (PC), of which he was one;
he was taken to Manila for six weeks of training, after which he
was assigned to a constabulary unit until December 1943. He
testified that he was initially unaware of the reasons for singling
out former PC members, and that by the time he became aware, he had
already signed the loyalty oath and could not back out. This
evidence is inconsistent with his current testimony to the effect
that he was coerced by the promise of needed medical care into
joining the BC.

While in general, the credibility of the new evidence must be
presumed in determining whether evidence is "new and material," the
patently incredible need not be considered credible. See Duran,
supra. The arguments concerning coercion are irreconcilably
inconsistent with the appellant's previous testimony, and he has
not offered any explanation for such a discrepancy. Under such
circumstances, we find his current statements concerning coercion
due to his medical condition to be

9 -

inherently incredible. Moreover, his argument of coercion rests
upon the severity of his illness; he asserts that he was so ill
with dysentery and malaria as to be in fear of his life. However,
he testified that upon two weeks of treatment, he had recovered to
the point where he was fit for police training; the unlikelihood of
such a feat casts further doubt on the credibility of these later
statements.

The appellant has also made reference to subsequent service as a
Philippine Scout, and has submitted a document purporting to show
his service in the Philippine Scouts from August 1946 to May 1949,
as well as information concerning his commanding officer and unit
number. These documents are new. However, neither is relevant to
the forfeiture decision at issue. Service in the Philippine Scouts
during the later period of time would not render a claimant
eligible for nonservice- connected pension benefits, and the
compensation claim which resulted in the original forfeiture
decision, as well as the compensation claim forming the basis for
the current appeal, were based on disabilities claimed to have been
incurred during the period when the appellant was a POW, in 1942.

While later service in the Philippine Scouts could potentially
entitle the appellant to compensation benefits based on that
particular period of service, the forfeiture itself would not be
affected by such service, and a claim based on disability incurred
during the forfeited period cannot be affected by that subsequent
service. See 38 C.F.R. 3.900(a) (2000). Since evidence of such
service could not vitiate the forfeiture itself, but, rather, would
only affect a claim based on that service, it is not material to
the issue of forfeiture. There is no outstanding claim based on the
claimed later period of service. Inasmuch as the evidence is not
pertinent to the issue of the forfeiture, referral to the RO for
initial consideration is not required. See 38 C.F.R. 20.1304.

The appellant also argues that his service from April 1945 to March
1946 should count as a subsequent period of service after the
offense causing the forfeiture. 38 C.F.R. 3.900(a). He has
submitted no new evidence on this issue, However, even if this was
considered a separate period of service, he has not filed a claim
for benefits based on this period of service. Moreover, the service
department has

10 -

certified the service from induction in January 1942 to discharge
in March 1946 as one period of service; thus, the entire period is
deemed not creditable active service. Where service department
certification of service is an essential element of establishing
entitlement, the service department's finding is conclusive and
binding on VA. Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997);
Duro v. Derwinski, 2 Vet.App. 530 (1992). A claimant's recourse
under such circumstances is to apply to the service department for
correction of his military record. Soria.

The appellant's representative notes that the Court has held that
service in the BC is not, per se, rendering assistance to the
enemy. See Macarubbo v. Gober, 10 Vet.App. 388 (1997). The previous
forfeiture decision discussed the appellant's participation in the
BC. Unlike the circumstances in Macarubbo, here there is more
evidence than simply the appellant's service in the BC. He admitted
going on patrols against the guerrillas accompanied by Japanese
troops, and that he admitted taking an oath of allegiance to the
Japanese government, wearing a BC uniform, and carrying a weapon in
the discharge of his duty. These facts are not in dispute. The
prior forfeiture decision considered all these factors, as well as
the appellant's contention that he assisted the guerillas by
providing them information while he was in the BC. It was noted
that he had not provided any evidence in support of his contention
that he assisted the guerillas, and the Board notes that he
testified, in his 1974 deposition, that he did not contact the
guerillas after leaving the BC due to fear of being killed because
of his membership in the BC. While the decision included a
discussion as to inferences concerning BC membership which the
Court found insufficient in Macarubbo, the primary discussion
focused on the specific facts of the appellant's own participation
in the BC.

The representative also refers to two D.C. Circuit Court cases
dated in 1958 and 1962, which construed the phrase "rendering
assistance to the enemy" as including the commission of a crime
that did in fact render assistance to the enemy. It is contended
that rendering assistance to the enemy requires the commission of
a crime, which is not shown. The fact that rendering assistance to
an enemy may include the commission of a crime that in fact renders
assistance to an enemy does not lead to the inference that the
commission of a crime is required in order to

- 11 -

render assistance to the enemy. Rather, such a statement implies an
intent to include such crimes as treasonous, regardless of intent.

In summary, the appellant's testimony and statements concerning
coercion are patently incredible. No credible new evidence has been
presented which would mitigate his having rendered assistance to an
enemy of the United States through active participation in the BC,
which, as noted above, included an oath of allegiance to an enemy
of the United States, and assistance to the enemy's troops, such as
patrols against guerillas who were actively assisting the United
States war effort. In the absence of new and material evidence, the
appellant's claim may not be reopened, and the prior forfeiture
stands. See Trilles, supra.

ORDER

The appeal to reopen a claim denied due to forfeiture of VA
benefits under 38 U.S.C.A. 6104(a) is denied.

GEORGE R. SENYK
Member, Board of Veterans' Appeals

12 -



